Citation Nr: 0835853	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-40 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, 
to include on the basis of herbicide exposure.

2.  Entitlement to service connection for hypertensive 
vascular disease, to include on the basis of herbicide 
exposure.

3.  Entitlement to service connection for a skin condition, 
to include on the basis of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran was scheduled for a videoconference at the RO in 
February 2008, but failed to report for the hearing without 
explanation.  He has since made no request for another 
hearing.  Accordingly, the Board will proceed to a decision 
on this appeal as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2007) (failure to appear for a 
scheduled hearing treated as withdrawal of request).


FINDINGS OF FACT

1.  Diabetes mellitus was not present in service and is not 
etiologically related to service.

2.  Hypertensive vascular disease was not present in service 
and is not etiologically related to service.

3.  Dermatitis or eczema was not present in service and is 
not etiologically related to service.


CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Hypertensive vascular disease was not incurred in or 
aggravated by active duty, nor may its incurrence or 
aggravation during such service be presumed.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  Dermatitis or eczema was not incurred in or aggravated by 
active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A.          §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in May 2004, prior to its initial 
adjudication of the claim.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's diabetes, 
hypertension, and skin disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to these claims, but has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that service medical records are negative for evidence of 
these claimed disabilities, there is no evidence of a medical 
nexus between the claimed disabilities and the veteran's 
service, and the record does establish that the veteran 
served in Vietnam or was exposed to Agent Orange.
Moreover, while the veteran was treated for ringworm and 
possible tinea corpus of the groin, fingernails, and between 
the toes while in service, the Board is of the opinion that 
this condition is not related to his current skin condition.  
Not only does this diagnosis and symtomatology differ from 
the veteran's current diagnosis of eczematous dermatitis, but 
the veteran's current disability affects unrelated parts of 
his body, including his back, upper legs, and arms.  
Therefore, an examination to determine whether the veteran's 
current condition is related to his in-service condition is 
not necessary.

The Board also notes that the veteran's service personnel 
records, service treatment records and pertinent VA medical 
records have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors 
in the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his current diabetes, hypertension, 
and skin disabilities, namely eczema and dermatitis, stem 
from his active duty service in Vietnam.  He believes being 
exposed to herbicides, specifically Agent Orange, in Vietnam 
contributed to these current conditions.  

Of these three claimed conditions, neither hypertension nor 
skin conditions are among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure of humans to an herbicide agent and the occurrence 
of hypertensive vascular disease or eczema in humans.

While diabetes mellitus is one of the diseases specific in 
38 U.S.C.A. § 1116(a), the veteran is also not entitled to 
presumptive service connection for this disease.  Outside of 
the veteran's own statements, the evidence of record does not 
suggest that the veteran served in Vietnam during his active 
military service.  The veteran's DD 214 does not indicate 
service in Vietnam.  His service records and DA 20 note that 
he was stationed in the Pacific region in Thailand, but not 
Vietnam.  As a result, there is no basis to presume exposure 
to Agent Orange or other herbicides.

With respect to whether service connection is warranted on a 
direct basis for any of these conditions, the Board notes 
that the veteran's service treatment records reveal that the 
veteran never complained of nor was treated for diabetes or 
hypertension in service.  Though these records note that the 
veteran had ringworm in the groin, fingernails, and between 
his toes, and the possible onset of tinea corpus, there is no 
notation of any treatment of eczema or dermatitis, or 
treatment of a skin disability in the back, arms, or legs 
region.  Normal findings for the heart, vascular system, and 
skin were noted on the veteran's separation examination.

Moreover, there is no post-service medical evidence of a 
nexus between the veteran's various conditions and his 
military service.  Though VA outpatient treatment records 
indicate that the veteran was diagnosed with eczematous 
dermatitis of the legs, arms, and back in February 2004, the 
record contains no evidence linking this condition to the 
veteran's service.  These records also indicate the onset of 
diabetes and hypertension in 2004, but similarly do not 
connect these conditions to service.

In essence, the evidence of a nexus between the veteran's 
current diagnoses of diabetes, hypertensive vascular disease, 
and eczema, and his active service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against these claims.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include on the basis of herbicide exposure, is denied.

Entitlement to service connection for hypertensive vascular 
disease, to include on the basis of herbicide exposure, is 
denied.

Entitlement to service connection for a skin condition, to 
include on the basis of herbicide exposure, is denied.




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


